The opinion of the court was delivered by
Hoyt, C. J.
Upon the hearing the purported statement of facts was stricken from the record, leaving for our consideration only the question of the sufficiency of the pleadings. It is claimed on the part of appellants that they have raised the question of the sufficiency of the complaint in their brief, but we are unable to find anything therein which sufficiently challenges the complaint to authorize us to enter into an investigation as to its sufficiency. See Francioli v. Brue, 4 Wash. 124 (29 Pac. 928).
The judgment will be affirmed.
Scott, Anders, Dunbar and Gordon, JJ-, concur.